ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 01/19/2021 have been entered. Claims 1-4, 6, and 8-12 remain pending in the application.

Applicant’s arguments, filed on 01/08/2021, with respect to 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US 20170206718 A1) in view of Kawauchi (US 5828993 A).

(Currently amended) Regarding claim 1 
Kapoor teaches a method for diagnosing a cause of noise of a vehicle, the method comprising: 
receiving, by a controller, a sound source signal through a microphone installed in the vehicle (Par. [0006], "The method also includes receiving, via the vehicle diagnostic application executed by the electronic processor of the communication device, sound data associated with the vehicle received through a microphone of the communication device"); 
after the receiving, transmitting, by the controller, the received sound source signal to an artificial intelligence server (Par. [0006], "The method also includes transmitting, via the vehicle diagnostic application executed by the electronic processor of the communication device, a diagnosis request to a server over a wireless communication network") and extracting, by the artificial intelligence server, reference data corresponding to the sound source signal from a pre-stored reference data map by comparing the received sound source signal with the reference data map (Par. [0035], "the learning engine 32 may identify a unique signature in received sound data and develop a model that maps the unique signature to a particular diagnosis based on the diagnostic data associated with the received sound data"); and 
after the extracting, transmitting, by the artificial intelligence server, the extracted reference data to the controller (Par. [0055], "After the diagnostic server 48 generates the response, the diagnostic server 48 transmits the response to the communication device 46 (e.g., over the communication network 50)"; the reference data comprises information on a plurality of vehicle components causing noise and noise association ratio information on the vehicle components in claims 9-12. Kapoor teaches "the response may include a diagnosis for the second vehicle 51, suggested service for the second vehicle 51 (e.g., an oil change, new tires, new brakes, a new timing belt, and the like), a ranking of diagnoses for the second vehicle 51, an identification of a malfunctioning part of the second vehicle 51, or a combination thereof" in par. [0054]) and outputting, by the controller, to a diagnostic apparatus, an output signal including information about the cause of noise of the vehicle based on the received reference data (Par. [0006], "The method also includes outputting, via the vehicle diagnostic application executed by the electronic processor of the communication device, at least a portion of the response on an output mechanism of the communication device. The response can include a diagnosis of the vehicle"). 
extracting, by the artificial intelligence server, the reference data using sound source information for an entire time of the received single sound source signal (Par. [0035], “the learning engine 32 (as executed by the electronic processor 26) performs machine learning using the received training data to develop a model that maps sound data to one or more diagnoses” [0052] “The instructions may instruct the user where to position the communication device 46 (e.g., the microphone 56) with respect to the second vehicle 51 (e.g., within the second vehicle 51, positioned in front of the second vehicle 51 with the hood open, positioned to the rear of the second vehicle 51, and the like), an instruction of a duration for recording the sound data (e.g., at least thirty seconds), an instruction for operating the vehicle while recording the sound data (e.g., accelerating the vehicle, braking the vehicle, and the like), or a combination thereof.” [0053] “For example, in some embodiments, the diagnostic server 48 uses the vehicle data included in the request to select a model from a plurality of models stored in the model database 70.”; Kapoor teaches a learning engine [the artificial intelligence server] that performs/maps diagnoses [the reference data] by sound data [sound source information] with duration for recording the sound data [an entire time of the received single sound source signal].).
Kapoor does not explicitly teaches:
wherein the extracting comprises: converting, …, the received sound source signal into a specific parameter using a neural network and comparing the converted specific parameter with the reference data map to extract the corresponding reference data
Kawauchi teaches wherein the extracting comprises: converting, …, the received sound source signal into a specific parameter using a neural network (Col. 3, lines 30-32, "second extracting means for extracting power values on the basis of the vocal sound data or the power spectrum data") and comparing the converted specific parameter with the reference data map to extract the corresponding reference data (Col. 3, lines 23-28, "comparing means for comparing converted data from the converting means with reference data patterns related to the feature corresponding to the data conversion form to obtain correlation data between the converted data and the reference data").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor for diagnosing a vehicle using sound to incorporate the technique of Kawauchi for extracting reference data by comparing with the converted data signal using neural network. The motivation/suggestion for doing this would be for the purpose of achieving high-efficiency coding which can cope with fine differences in sound quality (Kawauchi, Col. 9, lines 54-56, “It is thus possible to achieve high-efficiency coding which can cope with fine differences in sound quality.”).

Regarding claim 2
Kapoor in view of Kawauchi teaches the method of claim 1. Kapoor further teaches wherein the microphone is installed in an interior of the vehicle or on a side of an engine (Par. [0052], "The instructions may instruct the user where to position the communication device 46 (e.g., the microphone 56) with respect to the second vehicle 51 (e.g., within the second vehicle 51, positioned in front of the second vehicle 51 with the hood open, positioned to the rear of the second vehicle 51").

Regarding claim 3
Kapoor in view of Kawauchi teaches the method of claim 1. Kapoor further teaches the artificial intelligence server (Par. [0035], “the learning engine 32 (as executed by the electronic processor 26) performs machine learning using the received training data to develop a model that maps sound data to one or more diagnoses”)
Kapoor does not explicitly teaches:
wherein the extracting comprises: converting, …, the received sound source signal into image data and comparing the converted image data with the reference data map to extract the corresponding reference data.
Kawauchi teaches wherein the extracting comprises: converting, …, the received sound source signal into image data (Col. 3, lines 28-30, "first extracting means for extracting pitches in a frequency direction on the basis of the power spectrum data or the converted data"; Col. 3, lines 21-23, “converting means for converting the power spectrum data into a data conversion form that a feature corresponding to a phoneme of the vocal sound data is extracted”) and comparing the converted image data with the reference data map to extract the corresponding reference data (Col. 3, lines 23-28, "comparing means for comparing converted data from the converting means with reference data patterns related to the feature corresponding to the data conversion form to obtain correlation data between the converted data and the reference data"; Col. 3, lines 21-23, “converting means for converting the power spectrum data into a data conversion form that a feature corresponding to a phoneme of the vocal sound data is extracted”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle diagnosis technique of Kapoor by mapping vehicle sound data to diagnosis data to incorporate the technique of Kawauchi by mapping vocal sound data to the reference data. The motivation/suggestion for doing this would be for the purpose of achieving high-efficiency coding which can cope with fine differences in sound quality (Kawauchi, Col. 9, lines 54-56, “It is thus possible to achieve high-efficiency coding which can cope with fine differences in sound quality.”).

Regarding claim 8
Kapoor in view of Kawauchi teaches the method of claim 1.
Kapoor does not explicitly teaches:

Kawauchi teaches wherein the extracting comprises: converting, by the artificial intelligence server, the received sound source signal into image data (Col. 3, lines 28-30, "first extracting means for extracting pitches in a frequency direction on the basis of the power spectrum data or the converted data"; Col. 3, lines 21-23, “converting means for converting the power spectrum data into a data conversion form that a feature corresponding to a phoneme of the vocal sound data is extracted”), converting the converted image data into a specific parameter using a neural network (Col. 3, lines 30-32, "second extracting means for extracting power values on the basis of the vocal sound data or the power spectrum data"; Col. 3, lines 21-23, “converting means for converting the power spectrum data into a data conversion form that a feature corresponding to a phoneme of the vocal sound data is extracted”), and comparing the converted specific parameter with the reference data to extract the corresponding reference data (Col. 3, lines 23-28, "comparing means for comparing converted data from the converting means with reference data patterns related to the feature corresponding to the data conversion form to obtain correlation data between the converted data and the reference data").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor for (Kawauchi, Col. 9, lines 54-56, “It is thus possible to achieve high-efficiency coding which can cope with fine differences in sound quality.”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Kawauchi, and further in view of Fousek (US 20150317990 A1).

Regarding claim 4
Kapoor in view of Kawauchi teaches the method of claim 3.
Kapoor in view of Kawauchi does not explicitly teaches:
wherein the artificial intelligence server converts the sound source signal into the image data using a Gabor filter and a Mel filter.
Fousek teaches wherein the artificial intelligence server converts the sound source signal into the image data using a Gabor filter and a Mel filter (Par.  [0014], "Deep scattering networks (DSN) have recently been introduced"; "A scattering representation includes log-mel like features (first-order scatter) together with higher order features that can preserve greater detail in the speech signal"; Par. [0053], "first-order scatter is computed using a Gabor filter-bank rather than a mel filter-bank"; Col. 3, lines 21-23, “converting means for converting the power spectrum data into a data conversion form that a feature corresponding to a phoneme of the vocal sound data is extracted”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor in view of Kawauchi for diagnosing a vehicle using sound to incorporate the filtering technique of Fousek. The motivation/suggestion for doing this would be for the purpose of effective conversion of sound data so as to preserve greater detail in the speech signal (Fousek, [0014] “A scattering representation includes log-mel like features (first-order scatter) together with higher order features that can preserve greater detail in the speech signal.”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Kawauchi, and further in view of Verbist (US 20180181860 A1).

(Currently amended) Regarding claim 6
Kapoor in view of Kawauchi teaches the method of claim 1.
Kapoor in view of Kawauchi does not explicitly teaches:
wherein the neural network is a convolutional neural network (CNN) or a deep neural network (DNN) additionally using engine revolutions per minute (engine RPM) data.
Verbist teaches wherein the neural network is a convolutional neural network (CNN) or a deep neural network (DNN) additionally using engine revolutions per minute (engine RPM) data (Par. [0024-0027], "The measurements may for example comprise at least one of the group of: a speed measurement; a throttle measurement of a throttle position of a transportation means operated by the user; an engine's RPM (revolutions per minute) measurement"; Par. [0061], "These extra layers may either be traditional feed-forward neural network layers, or variants such as the convolutional neural network (CNN), or combinations of both").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor in view of Kawauchi for diagnosing a vehicle using sound to incorporate the technique of Verbist for conversation with vehicle having RPM data. The motivation/suggestion for doing this would be for the purpose of performing more accurate estimation of the movement behavior (Verbist, [0017] “This way the parameters of the lower hidden layers are further fine-tuned during the training resulting in a more accurate estimation of the movement behaviour.”).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Kawauchi, and further in view of Huang (US 20100286891 A1).

Regarding claim 9
Kapoor in view of Kawauchi teaches the method of claim 1. 
Kapoor further teaches wherein the reference data comprises information on a plurality of vehicle components causing noise … on the vehicle components (Par. [0035], "the learning engine 32 may identify a unique signature in received sound data and develop a model that maps the unique signature to a particular diagnosis based on the diagnostic data associated with the received sound data. ";  Kapoor teaches a model mapping an unique signature [noise] to a particular diagnosis [reference data].
wherein the outputting comprises: outputting, by the controller, the output signal to the diagnostic apparatus such that the plurality of vehicle components is listed in descending order … based on the received reference data (Par.  [0054] “The response may include a diagnosis for the second vehicle 51, suggested service for the second vehicle 51 (e.g., an oil change, new tires, new brakes, a new timing belt, and the like), a ranking of diagnoses for the second vehicle 51, an identification of a malfunctioning part of the second vehicle 51, or a combination thereof.”; Kapoor teaches a response (a diagnosis of a vehicle) [the output signal] including a diagnosis [reference data] in ranking [descending order]).
	However, Kapoor in view of Kawauchi does not explicitly teach: noise association ratio information.
	 Huang teaches: noise association ratio information ([0026] “The engine bearing caps have been found to be suitable as locations for generating an accelerometer signal with a suitable signal-to-noise ratio, but accelerometer 128 can be mounted at other locations where there is also a suitable signal-to-noise ratio. In the context of this disclosure, when discussing "signal-to-noise ratio", the "signal" is the part of the accelerometer signal that is associated with deflections attributable to combustion behavior in combustion chamber 110, and "noise" is the part of the accelerometer signal that is contributed from other sources not directly attributable to combustion behavior, such as deflections caused by engine vibrations, road noise (for vehicles) or by electrical interference that distorts the electrical accelerometer signal.”; Huang teaches a signal [noise] with a suitable signal-to-noise ratio [noise association ratio information].)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor in view of Kawauchi for diagnosing a vehicle using sound to incorporate the technique of Huang for detecting misfiring in an internal combustion engine. The motivation/suggestion for doing this would be for the purpose of reducing an effect of noise (Huang, [0005] “The accelerometer signal can be filtered to reduce the effects of noise so that the accelerometer signal can be used to determine information about engine combustion characteristics”).

Regarding claim 10
Kapoor in view of Kawauchi teaches the method of claim 3.
Kapoor further teaches wherein the reference data comprises information on a plurality of vehicle components causing noise … on the vehicle components (Par. [0035], "the learning engine 32 may identify a unique signature in received sound data and develop a model that maps the unique signature to a particular diagnosis based on the diagnostic data associated with the received sound data. ";  Kapoor teaches a model mapping an unique signature [noise] to a particular diagnosis [reference data].
(Par.  [0054] “The response may include a diagnosis for the second vehicle 51, suggested service for the second vehicle 51 (e.g., an oil change, new tires, new brakes, a new timing belt, and the like), a ranking of diagnoses for the second vehicle 51, an identification of a malfunctioning part of the second vehicle 51, or a combination thereof.”; Kapoor teaches a response (a diagnosis of a vehicle) [the output signal] including a diagnosis [reference data] in ranking [descending order]).
	However, Kapoor in view of Kawauchi does not explicitly teach: noise and noise association ratio information.
	 Huang teaches: noise and noise association ratio information ([0026] “The engine bearing caps have been found to be suitable as locations for generating an accelerometer signal with a suitable signal-to-noise ratio, but accelerometer 128 can be mounted at other locations where there is also a suitable signal-to-noise ratio. In the context of this disclosure, when discussing "signal-to-noise ratio", the "signal" is the part of the accelerometer signal that is associated with deflections attributable to combustion behavior in combustion chamber 110, and "noise" is the part of the accelerometer signal that is contributed from other sources not directly attributable to combustion behavior, such as deflections caused by engine vibrations, road noise (for vehicles) or by electrical interference that distorts the electrical accelerometer signal.”; Huang teaches a signal [noise] with a suitable signal-to-noise ratio [noise association ratio information].)
(Huang, [0005] “The accelerometer signal can be filtered to reduce the effects of noise so that the accelerometer signal can be used to determine information about engine combustion characteristics”).

(Currently amended) Regarding claim 11
Kapoor in view of Kawauchi teaches the method of claim 1.
Kapoor further teaches wherein the reference data comprises information on a plurality of vehicle components causing noise … on the vehicle components (Par. [0035], "the learning engine 32 may identify a unique signature in received sound data and develop a model that maps the unique signature to a particular diagnosis based on the diagnostic data associated with the received sound data. ";  Kapoor teaches a model mapping an unique signature [noise] to a particular diagnosis [reference data].
wherein the outputting comprises: outputting, by the controller, the output signal to the diagnostic apparatus such that the plurality of vehicle components is listed in descending order … based on the received reference data (Par.  [0054] “The response may include a diagnosis for the second vehicle 51, suggested service for the second vehicle 51 (e.g., an oil change, new tires, new brakes, a new timing belt, and the like), a ranking of diagnoses for the second vehicle 51, an identification of a malfunctioning part of the second vehicle 51, or a combination thereof.”; Kapoor teaches a response (a diagnosis of a vehicle) [the output signal] including a diagnosis [reference data] in ranking [descending order]).
	However, Kapoor in view of Kawauchi does not explicitly teach: noise and noise association ratio information.
	 Huang teaches: noise and noise association ratio information ([0026] “The engine bearing caps have been found to be suitable as locations for generating an accelerometer signal with a suitable signal-to-noise ratio, but accelerometer 128 can be mounted at other locations where there is also a suitable signal-to-noise ratio. In the context of this disclosure, when discussing "signal-to-noise ratio", the "signal" is the part of the accelerometer signal that is associated with deflections attributable to combustion behavior in combustion chamber 110, and "noise" is the part of the accelerometer signal that is contributed from other sources not directly attributable to combustion behavior, such as deflections caused by engine vibrations, road noise (for vehicles) or by electrical interference that distorts the electrical accelerometer signal.”; Huang teaches a signal [noise] with a suitable signal-to-noise ratio [noise association ratio information].)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor in view of Kawauchi for diagnosing a vehicle using sound to incorporate the technique of Huang for detecting misfiring in an internal combustion engine. The motivation/suggestion for doing this would be for the purpose of reducing an effect of noise (Huang, [0005] “The accelerometer signal can be filtered to reduce the effects of noise so that the accelerometer signal can be used to determine information about engine combustion characteristics”).

Regarding claim 12
Kapoor in view of Kawauchi teaches the method of claim 8.
Kapoor further teaches wherein the reference data comprises information on a plurality of vehicle components causing noise … on the vehicle components (Par. [0035], "the learning engine 32 may identify a unique signature in received sound data and develop a model that maps the unique signature to a particular diagnosis based on the diagnostic data associated with the received sound data. ";  Kapoor teaches a model mapping an unique signature [noise] to a particular diagnosis [reference data].
wherein the outputting comprises: outputting, by the controller, the output signal to the diagnostic apparatus such that the plurality of vehicle components is listed in descending order … based on the received reference data (Par.  [0054] “The response may include a diagnosis for the second vehicle 51, suggested service for the second vehicle 51 (e.g., an oil change, new tires, new brakes, a new timing belt, and the like), a ranking of diagnoses for the second vehicle 51, an identification of a malfunctioning part of the second vehicle 51, or a combination thereof.”; Kapoor teaches a response (a diagnosis of a vehicle) [the output signal] including a diagnosis [reference data] in ranking [descending order]).

	 Huang teaches: noise and noise association ratio information ([0026] “The engine bearing caps have been found to be suitable as locations for generating an accelerometer signal with a suitable signal-to-noise ratio, but accelerometer 128 can be mounted at other locations where there is also a suitable signal-to-noise ratio. In the context of this disclosure, when discussing "signal-to-noise ratio", the "signal" is the part of the accelerometer signal that is associated with deflections attributable to combustion behavior in combustion chamber 110, and "noise" is the part of the accelerometer signal that is contributed from other sources not directly attributable to combustion behavior, such as deflections caused by engine vibrations, road noise (for vehicles) or by electrical interference that distorts the electrical accelerometer signal.”; Huang teaches a signal [noise] with a suitable signal-to-noise ratio [noise association ratio information].)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of Kapoor in view of Kawauchi for diagnosing a vehicle using sound to incorporate the technique of Huang for detecting misfiring in an internal combustion engine. The motivation/suggestion for doing this would be for the purpose of reducing an effect of noise (Huang, [0005] “The accelerometer signal can be filtered to reduce the effects of noise so that the accelerometer signal can be used to determine information about engine combustion characteristics”).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berger, US-20090115635-A1, Detection and classification of running vehicles based on acoustic signatures
Son, US-20100082274-A1, Noise and Vibration Diagnosis Device for Vehicle and Control Method Thereof
Breed, US-20100268423-A1, Occupant Protection Systems Control Techniques
Bai, US-20100332222-A1, Intelligent classification method of vocal signal
Schmid, US-20110087627-A1, Using neural network confidence to improve prediction accuracy
Talwar, US-20160343180-A1, Automobiles, diagnostic systems, and methods for generating diagnostic data for automobiles
Kim, US-20170263126-A1, Method for Providing Sound Detection Information, Apparatus Detecting Sound Around A Vehicle, and A Vehicle Including the Same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126

/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116